Citation Nr: 0303572	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  02-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


REMAND

The veteran had active duty from March 1967 to July 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 RO rating decision which granted 
service connection for PTSD and assigned a 50 percent rating, 
effective from October 27, 2000.

In a VA Form 9, received from the veteran in January 2003, he 
indicated that he wanted a hearing before a member of the 
Board visiting the RO (i.e., Travel Board hearing).  At that 
time the veteran also submitted a document titled "Appeal 
Hearing Options," on which he indicated that he wanted a 
local hearing at the RO before a Decision Review Officer 
(DRO).  It is unclear whether he desires a hearing at the RO 
before a DRO and/or a Travel Board hearing.

To ensure compliance with due process requirements, the case 
is remanded to the RO for the following action:

The RO should clarify whether the veteran 
desires a DRO hearing and/or a Travel 
Board hearing as part of his appeal.  The 
RO should then schedule him for the 
appropriate hearing to be held locally.  
After necessary action on this hearing 
request is accomplished, the case should 
be returned to the Board, in accordance 
with appellate procedures.

	                  
_________________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


